Citation Nr: 1022616	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  08-26 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
dizziness.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
nervousness.

3.  Entitlement to service connection for memory loss.  

4.  Entitlement to service connection for seizure disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran served on active duty from April 1952 to January 
1974.  

This appeal arose before the Board of Veterans' Appeals 
(Board) from an October 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO). 

The issue of entitlement to a total disability rating based 
on individual unemployability (TDIU) has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for memory 
loss and seizures are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Claims for service connection for dizziness and 
nervousness were denied by the RO in November 1995 and not 
appealed; this rating action is the last final denial as to 
either issue on any basis before the present attempt to 
reopen the claims.  

2.  The evidence received since the November 1995 rating 
decision is not duplicative of evidence previously 
considered, but it does not relate to an unestablished fact 
needed to substantiate either claim and thereby does not 
raise a reasonable possibility of substantiating the 
underlying claims for service connection for dizziness and 
nervousness.  

CONCLUSIONS OF LAW

1.  The November 1995 RO denial is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).  

2.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for 
dizziness.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

3.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for 
nervousness.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Statutes and Regulations

The RO first denied the Veteran's claims of entitlement to 
service connection for dizziness and nervousness in a 
November 1995 rating decision on the basis that there was no 
record showing chronic disabilities subject to service 
connection.  Notice was issued to the Veteran, but he did not 
appeal.  Thus, the November 1995 rating action became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2009).  In February 2007, he filed his 
current, and informal claims, seeking to reopen the matter.  

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  

According to the regulation, "new" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Furthermore, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) has indicated that evidence may be 
considered new and material if it contributes to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

In addition, the Court of Appeals for Veterans Claims (Court) 
has stated that, in determining whether the evidence is new 
and material, the credibility of the newly presented evidence 
is to be presumed.  See Kutscherousky v. West, 12 Vet. 
App. 369, 371 (1999) (per curiam) (holding that the 
"presumption of credibility" doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of the claim on 
any basis, which means, in this case, since the rating 
decision in November 1995.  See Hickson v. West, 12 Vet. 
App. 247, 251 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Factual Background and Analysis

As noted previously, the claims for service connection for 
dizziness and nervousness were initially denied by the RO in 
November 1995 and not appealed.  The evidence before the RO 
failed to show that the claimed conditions existed and were 
related to service.  Therefore, any "new" evidence would 
have to, at the very least, show current evidence of chronic 
dizziness and nervousness.  

The evidence of record at that time consisted of service 
treatment records (STRs) which show that in April 1972 the 
Veteran was treated for a laceration behind the right ear 
after he was hit over the head in a robbery.  There was no 
record of further treatment except to remove the sutures.  In 
January 1973, the Veteran was evaluated for complaints of 
dizziness and nervousness attributed to an anxiety attack.  A 
month later, he was treated for another episode of 
nervousness and dizziness attributed to hyperventilation 
syndrome.  There is no evidence of additional follow-up 
evaluation or clinical findings to suggest that the symptoms 
constituted a chronic disability or that provide a basis for 
such a diagnosis.  At his retirement physical in August, 
1973, the Veteran and the examiner noted his history of 
nervousness and dizziness, but no significant abnormality of 
the head, neurological system, or psychiatric system were 
reported.  

Also of record in November 1995, were VA treatment records 
dated from 1975 to 1989, which show ongoing treatment of 
various current medical conditions with no specific 
complaints of dizziness or nervousness.  

Evidence received since the November 1995 rating decision 
includes VA outpatient treatment records dated from 2006 to 
2009, which show the Veteran was treated for seizures in 
January 2007, but there was no specific mention of dizziness 
or nervousness.  These treatment records, although new, are 
not material in that, there is no objective clinical 
confirmation that the Veteran suffers from chronic dizziness 
or nervousness.  See Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999) (service connection may not be granted for 
symptoms unaccompanied by a diagnosed disability).  This 
newly-received evidence simply is not pertinent to the 
question of whether the Veteran's in-service episodes of 
dizziness and nervousness were symptomatic of an underlying 
chronic condition which lasted beyond service, (which is the 
pivotal issue underlying the claim for service connection).  
Thus, it does not relate to unestablished facts needed to 
substantiate the claims and cannot raise a reasonable 
possibility of substantiating these issues.  

To the extent that the Veteran has offered lay statements in 
an attempt to establish service connection, the Board notes 
that such evidence essentially constitutes reiterations of 
the Veteran's assertions made in connection with the prior 
denial, and, thus, cannot be considered "new" within the 
meaning of 38 C.F.R. § 3.156(a).  See Reid v. Derwinski, 2 
Vet. App. 312, 315 (1992).  In various statements the Veteran 
has reported treatment for dizziness and nervousness after 
being beaten and robbed during service and that both 
conditions still exist.  However, he is not a medical expert 
and is not qualified to express an opinion regarding medical 
causation.  Thus, any statements purporting to do so cannot 
constitute material evidence.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  For these reasons, the Veteran's unsupported 
assertions, even if new, cannot serve as a predicate to 
reopen the previously disallowed claims.  See Moray v. Brown, 
5 Vet. App. 211, 214 (1993).  

Accordingly, the Board finds that new and material evidence 
has not been received with regard to the Veteran's claims for 
service connection for dizziness and nervousness.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).



Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In an April 2007 letter, the RO informed the Veteran of its 
duty to assist him in substantiating his new and material 
claims under the VCAA, and the effect of this duty upon these 
issues.  This letter informed him of what constituted new and 
material evidence to reopen the previously denied, unappealed 
claims.  He was informed that evidence is new if it is 
submitted to the VA for the first time.  He was informed that 
material evidence must pertain to the reason the claim was 
previously denied.  This correspondence also met the 
specificity required under Kent v. Nicholson, 20 Vet. App. 1 
(2006), as the Veteran was advised of the exact reason for 
the previous denials and the evidence needed to reopen the 
claims for service connection.  This letter also informed him 
of how disability ratings and effective dates are assigned.  
See Dingess v. Nicholson, supra.  The Veteran has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); see also Shinseki v. Sanders, 129 S.Ct. 
1696 (2009).  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of his new and material claims.  
Relevant in-service and post-service treatment reports are of 
record.  In this case, however, VA need not conduct an 
examination or obtain a medical opinion with respect to the 
issue of whether new and material evidence has been received 
to reopen a previously denied claim for service connection 
because the duty under 38 C.F.R. § 3.159(c)(4) applies to a 
claim to reopen only if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Accordingly, the Board finds that there is no basis 
to find that a remand for an examination is required.  

Therefore all obtainable evidence identified by the Veteran 
relative to the claims has been obtained and associated with 
the claims file, and he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

VA has satisfied its duty to assist the Veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertinent to his new and material claims under the VCAA.  No 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

ORDER

As new and material evidence has not been received, the 
appeal to reopen the claim of entitlement to service 
connection for dizziness is denied.

As new and material evidence has not been received, the 
appeal to reopen the claim of entitlement to service 
connection for nervousness is denied.



REMAND

The Veteran is seeking service connection for seizures and 
memory loss.  He contends that these claimed disabilities are 
related to a head injury sustained in a robbery during 
service.  Here, he has provided some evidence of either a 
current diagnosis and/or of an incident in service which 
requires further explanation or development. 

Service treatment records show that in April 1972 the Veteran 
was treated for a laceration behind the right ear after he 
was hit over the head in a robbery.  However, there is no 
evidence of additional follow-up evaluation or additional 
clinical findings to suggest that the symptoms constituted a 
chronic disability or that provide a basis for a diagnosis.  
At his retirement physical in August, 1973, he made no 
specific complaints regarding seizures or memory loss and no 
significant abnormality of the head or neurological system 
were reported.  

Post service VA treatment records show the Veteran sustained 
head injury in a motor vehicle accident in 1992.  At that 
time he was treated for headaches and a lump on his forehead.  
Subsequent records show that in January 2007, he was brought 
to the emergency room by ambulance in an apparent post-ectal 
state for what appeared to be a grand mal seizure.  An MRI of 
the brain showed mild chronic ischemic white matter disease.  
The clinical impression was probable complex partial 
seizures.  There was no further discussion or opinion 
provided regarding the etiology or onset of the seizures.  

While there is no medical evidence showing a relationship 
between his current seizures and service, the Veteran's in-
service history raises significant medical questions 
regarding the onset of any disability.  In addition, there 
are no post-service treatment records which sufficiently 
address the question of whether the Veteran's seizures are 
related to service or address the importance, or lack 
thereof, of the intercurrent motor vehicle accident in 1992.  
As a result, the Board finds that VA examination is 
necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4) (VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if it is necessary to decide the claim).  

With regard to the memory loss claim, the Board notes that 
although the Veteran has treated his seizure and memory loss 
as separate claims, it is unclear from the medical evidence 
of record that this manifestation is not part and parcel of 
the same disability.  Under VA regulations, separate 
disabilities arising from a single disease entity are to be 
rated separately.  See 38 C.F.R. § 4.25 (2008); see also 
Esteban v. Brown, 6 Vet. App. 259, 261(1994).  However, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  See 38 C.F.R. § 4.14 (2008); see also Fanning 
v. Brown, 4 Vet. App. 225 (1993).  Therefore the VA examiner 
should also offer an opinion as to whether the Veteran has 
separate disability manifested by memory loss that has 
distinct symptomatology apart from the claimed seizures.  The 
RO in adjudicating these claims should take into account the 
principles found in Esteban.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  If necessary, issue to the Veteran 
additional VCAA notice with regard to 
the claims, such as providing him with 
updated notice of what evidence has 
been received and not received by VA, 
as well as who has the duty to request 
evidence, and what development must be 
undertaken by VA in accordance with 
applicable case law.  See generally 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5103, 5103A; 38 C.F.R. § 3.159. 

2.  Ask the Veteran to provide any 
medical records, not already in the 
claims file, pertaining to post-service 
treatment or evaluation of his claimed 
seizures and memory loss, or to provide 
the identifying information and any 
necessary authorization to enable the 
AMC/RO to obtain such evidence on his 
behalf.  All attempts to procure records 
should be documented in the file.  If the 
records identified by the Veteran are 
unavailable, a notation to that effect 
should be inserted in the file.  He and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the Veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

3.  The AMC/RO should arrange appropriate 
VA examination to determine the nature, 
extent, and onset of any seizure disorder 
and memory loss.  The claims folder must 
be made available to the examiner(s) for 
review of the case, and the examination 
report(s) should include discussion of 
the Veteran's documented medical history 
and assertions.  A notation to the effect 
that this record review took place should 
be included in the report.  All indicated 
tests and studies are to be performed and 
the examiner should review the results of 
any testing prior to completing the 
report.  All findings should be reported 
in detail.  Complete diagnoses should be 
provided.  

a.  The examiner should specifically 
address whether it is more likely 
than not (i.e., to a degree of 
probability greater than 50 percent), 
at least as likely as not (i.e., a 
probability of 50 percent), or 
unlikely (i.e., a probability of less 
than 50 percent) that the clinical 
manifestations of a seizure disorder 
developed while the Veteran was in 
service or within one year following 
his retirement from service in 1974.  
Specifically, the examiner should 
address the Veteran's head injury 
during service as the possible onset 
of any current seizure disorder.  If 
the Veteran's current seizure 
disorder cannot be regarded as having 
been incurred while the Veteran was 
in service, the examiner should 
specifically indicate so.  

b.  If a separate memory loss 
disability is diagnosed, the examiner 
must identify and explain the 
elements supporting the diagnosis.  
In so doing, the examiner must state 
whether the Veteran has a primary 
memory loss disorder or whether it is 
part and parcel of a larger disease 
process, in this case a seizure 
disorder.  

Any opinion provided should include 
discussion of specific evidence of 
record.  The basis for the conclusions 
reached should be stated in full  

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims by 
evaluating all evidence obtained after 
the last supplemental statement of the 
case (SSOC) was issued.  If the benefit 
sought on appeal remains denied, the RO 
must furnish the Veteran an appropriate 
SSOC and allow him and his representative 
a reasonable period of time to respond.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


